                Case 3:20-cv-05562-MAT Document 26 Filed 02/17/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                     TACOMA DIVISION

 8   SANDRA V.,                                          Civil No. 3:20-CV-05562-MAT

 9            Plaintiff,

10            vs.                                         ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12            Defendant.

13            It is hereby ORDERED that the case shall be remanded under sentence four of 42 U.S.C.

14   § 405(g). Upon remand, the Appeals Council will instruct the Administrative Law Judge to

15   further develop the record; reevaluate the medical opinion evidence; reevaluate the claimant’s

16   residual functional capacity; provide a narrative discussion with citation to the record for the

17   restrictions in the residual functional capacity were derived; give the claimant an opportunity for

18   a hearing; and issue a new decision. Upon proper presentation, Plaintiff will be entitled to

19   attorneys’ fees under the Equal Access to Justice Act, 28 U.S.C. §2412 et seq.

20            DATED this 17th day of February, 2021.

21

22                                                         A
                                                           Mary Alice Theiler
23                                                         United States Magistrate Judge

24

     Page 1         ORDER - [3:20-CV-05562-MAT]
              Case 3:20-cv-05562-MAT Document 26 Filed 02/17/21 Page 2 of 2



 1

 2   Presented by:

 3   s/ David J. Burdett
     DAVID J. BURDETT
 4   Special Assistant United States Attorney
     Office of the General Counsel
 5   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
 6   Seattle, WA 98104-7075
     Telephone: (206) 615-2522
 7   Fax: (206) 615-2531
     david.burdett@ssa.gov
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [3:20-CV-05562-MAT]
